TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00350-CV


Eugenia Pedraza, Appellant

v.

The Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. FM1-04242, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant's notice of appeal and the clerk's record were filed with this Court on June
6, 2002.  On July 22, we sent appellant notice that her brief was overdue, requesting a response by
August 1.  To date, appellant has not responded to our communications.  Appellant is hereby
ORDERED to file her brief or a motion to dismiss no later than August 29, 2002.  If appellant fails
to comply with this order, her appeal is subject to dismissal for want of prosecution.
	It is ordered August 19, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish